IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDWARD J. MASON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3808

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 12, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Edward J. Mason, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.